Citation Nr: 1613899	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 30 percent for sinusitis.

2.  Entitlement to an increased evaluation in excess of 10 percent for a left knee disability, manifested by chondromalacia patellae of the left knee with arthritis.

3.  Whether a Notice of Disagreement (NOD) to a prior rating decision that denied entitlement to a total disability rating based on individual unemployability (TDIU) was timely.  

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nathan D. Brewer, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1979 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 (hearing loss), January 2010 (sinusitis), and March 2010 (left knee) rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A NOD was received in March 2008 (hearing loss), February 2010 (sinusitis), and October 2010 (left knee).  A statement of the case (SOC) was issued in November 2008 (hearing loss), November 2012 (left knee), and November 2013 (sinusitis).  A substantive appeal was received in December 2008 (hearing loss), December 2012 (left knee), and November 2013 (sinusitis).  

Additionally, the Veteran attempted to file a NOD to a November 2012 rating decision regarding entitlement to a TDIU in October 2013.  However, the RO found that the issue of entitlement to a TDIU was not adjudicated in the November 2012 rating decision, but had, rather, been adjudicated in a previous July 2012 rating decision only.  As such, the RO determined that the Veteran's NOD was untimely, as the October 2013 submission had been received several months after the July 2012 rating decision had been finalized in July 2013.  The Veteran was notified of this finding in a November 2013 letter.  The Veteran then filed a NOD to this finding in December 2013.  An SOC was sent to the Veteran in October 2015.  A substantive appeal was received in November 2015.

The issue of entitlement to an increased evaluation in excess of 10 percent for a left knee disability, manifested by chondromalacia patellae of the left knee with arthritis was previously before the Board in June 2014, but was remanded for the provision of a Board hearing.  As that hearing has been provided, this claim has once again returned to the Board.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on December 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The Board observes that a request for a total disability rating based on individual unemployability due to a service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  However, here, the Veteran has already raised this issue, which is being remanded to the RO for further development as discussed in further detail below.

There was additional evidence added to the record after the issuance of the November 2013 statement of the case both prior to and after certification of the issues to the Board.  The Board, however, finds that this additional evidence was neither relevant (i.e., duplicative and cumulative) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., duplicative and cumulative) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a higher rating for service connected left knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sinusitis has been manifested by symptoms of near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries throughout the period of appeal.

2.  On December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his hearing on the record that he desired a withdrawal of the claim for service connection for right ear hearing loss.  

3.  The Veteran's claim for entitlement to a TDIU was explicitly adjudicated in the November 2012 rating decision and, therefore, the NOD received in October 2013 is timely, thus requiring the provision of a SOC.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but not greater, for service-connected sinusitis are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Code 6513 (2015).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for right ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The Veteran filed a timely NOD in response to the November 2012 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.302 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the claim for sinusitis, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).   The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in the case of the sinusitis, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected sinusitis is rated as 30 percent disabling in accordance with the General Rating Formula for the Respiratory System.  38 C.F.R. § 4.97, DC 6513.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is warranted for symptoms following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id at Note 1.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Sinusitis

The Veteran contends that his sinusitis is worse than reflected by his evaluation of 30 percent.  In this regard, the Veteran has testified that he has experienced symptoms of near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries throughout the period of appeal.

A review of the Veteran's outpatient treatment records shows that the Veteran has been treated for chronic sinusitis regularly throughout the period of appeal.

The Veteran was seen in August 2009 for complaints of sinuses acting up and having rhinitis since he left the Navy.  The Veteran was found to have tenderness over the right ethmoidal sinus, nose mucosa injected slightly with edema, and throat and pharynx injected.  The Veteran was diagnosed with chronic rhinitis and referred to an ear, nose, and throat specialist.

An October 2009 VA outpatient treatment note indicates that the Veteran was seen at a private hospital that same month for treatment of sinusitis.  It was indicated that the Veteran received a scan for that condition.

The Veteran was seen in December 2009 with complaints of persistent pain and pressure behind his eyes.   He also complained of increased sinus congesting for 4 days.  He was diagnosed with chronic rhinosinusitis.

The Veteran was provided with a VA examination in December 2009.  Upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with chronic sinusitis.  The Veteran indicated that his condition had worsened since onset, becoming more frequent.  It was noted that there was a history of 2 septorhinoplasties in service.  There was a history of 4 incapacitating episodes and near constant non-incapacitating episodes, lasting greater than 14 days.  It was also noted that eye infections and headaches were associated with his condition.  Breathing difficulty and hoarseness also accompanied this condition.  It was noted that the maxillary sinuses were affected and that there was evidence of active disease.  Nasal obstruction revealed 70 percent on the left and 90 percent on the right.

The Veteran was seen in January 2010 for complaints of increased congestion and phlegm production.  The Veteran was diagnosed with allergic and non-allergic rhinitis.

In February 2010, the Veteran was provided with imaging of his sinuses, which revealed a mucus retention cyst in the left maxillary sinus.

In February 2010, the Veteran was seen at the VA Medical Center for complaints of congested sinuses.  He was diagnosed with chronic sinusitis.

The Veteran submitted a copy of a February 2010 private assessment for his sinusitis.  It was noted that the Veteran had been followed for sinusitis since June 2009.  The provider stated that the Veteran had experienced multiple episodes of sinus infections over the past 8 months.  He was provided medication to treat.  Imaging conducted in September 2009 revealed pan sinusitis.  Imaging conducted in January 2010 revealed polyps and retention cysts, indicating chronic sinusitis.  The Veteran had received 5 prior sinus surgeries.

On examination, the Veteran's right nasal passage was near totally obstructed and the left nasal passage was 90 percent obstructed.  He experienced a lot of sinus pressure and pain.  It was noted that the Veteran had experienced 7 different sinus infections since June, which included headaches, pain, and drainage.

The Veteran was seen in March 2010 for complaints of red eye itching and burning for two days plus discharge.  The discharge was noted to be purulent at times. He was also experiencing pain that was pruritic.  The Veteran was diagnosed with right eye conjunctivitis and chronic sinusitis.

The Veteran was seen in April 2010 for complaints of increased sinus issues.  
The Veteran had bilateral nasal congestion and moderate post nasal drip.  He was diagnosed with chronic sinusitis.

The Veteran was seen in June 2010 after developing an upper respiratory infection with bloody cough.  It was noted that the Veteran had a history of recurrent sinus infections.  He had bilateral nasal congestion with moderate post nasal drip.  The Veteran was diagnosed with sinusitis.

The Veteran was seen in July 2010 for complaints of continuing sinus congestion.  The Veteran was diagnosed with sinusitis.

The Veteran was seen in August 2010 for complaints of continuing sinus congestion.  The Veteran was diagnosed with sinusitis.

The Veteran was seen in October 2010 for complaints of continuing sinus congestion.  It was noted that he had discolored discharge.  The Veteran was diagnosed with sinusitis.

The Veteran submitted a copy of a January 2011 private assessment for his sinusitis, detailing his treatment from February 2010 to January 2011.  It was noted that the Veteran has sinusitis that is a chronic condition.

In May 2011, the Veteran was seen for sinus pain and congestion.  It was noted that he had blood in mucosal discharge.  

The Veteran received imaging of his sinuses in August 2011, which revealed mild adjacent sinus wall thickening, suggesting chronic sinusitis.

The Veteran was seen in September 2011 for sinus pain and congestion.  It was noted that he also complained of associated headaches and tenderness over sinuses.

The Veteran was seen in November 2011 for complaints of flaring sinuses.  He was positive for post nasal drip, tenderness, and chronic sinusitis.

The Veteran was provided with a VA examination in June 2012.  Upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with chronic sinusitis.  The Veteran reported that his condition had worsened since his last examination, with constant sinus blockage and monthly infections, lasting 1 to 2 weeks and requiring antibiotics.  The examiner noted that the Veteran's maxillary sinuses are affected.  The Veteran had current signs and symptoms of sinusitis on examination, which included chronic sinusitis confirmed by imaging reports, daily sinus congestion that was near constant, headaches, and pain and tenderness of the affected sinus.  The Veteran had experienced 7 non-incapacitating episodes in the previous year.

The Veteran was seen on January 2013 for complaints of a runny nose and cough.  He was diagnosed with an acute upper respiratory infection.

The Veteran was seen in November 2013 for complaints of discharge from his eyes, which caused them to get stuck together when he awakens in the morning.  He was assessed with conjunctivitis.

The Veteran was seen in January 2014 for complaints of redness and yellow drainage from both eyes.  He was diagnosed with conjunctivitis.

The Veteran was seen in March 2014 and January 2015 for complaints of drainage into his right eye.  He was referred to an eye doctor.

The Veteran submitted a copy of a January 2016 private assessment for his sinusitis.  It noted that the Veteran and his medical records had been reviewed.  The examiner found that the Veteran had broken his nose during "General Quarters" in 1980 in military service.  He had a septorhinoplasty on June 20, 1980.  It was noted that he had sinusitis thereafter.  He had a second septorhinoplasty again on October 2, 1981 in the military.  Records thereafter to present show that the Veteran has had sinusitis on a monthly basis, for which the Veteran is prescribed antibiotics.  The Veteran's condition became even more severe in 2009, to the extent that he could no longer use an airplane for travel.

It was noted that the Veteran had nasal congestion with no discharge on examination.  He had tender maxillary and temporal areas bilaterally.  It was noted that the Veteran had received repeated surgeries historically to treat his sinuses.  Based upon the examiner's review, he concluded that the Veteran had near constant sinusitis.  It was further noted that this near constant sinusitis was characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting. 

Analysis

Sinusitis

Based on the above, the Board finds that the Veteran's sinusitis meets the criteria for a 50 percent evaluation.  This is based upon a finding of symptoms that more nearly approximate near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, since the beginning of the appeal period in 2009, the medical treatment records show that the Veteran has repeatedly sought medical attention for this condition on a nearly monthly basis.  Each time, the findings have been consistent with chronic sinusitis and have variously included associated findings of headaches, pain and tenderness of affected sinus, and purulent discharge or crusting of both the nose and eyes.  Additionally, both the Veteran's private providers and VA examiners have noted that the Veteran has had several previous surgeries to correct this problem, despite the fact that these near continuous symptoms have not resolved.

The Board notes that, although every symptom listed in the Rating Schedule for the provision of a 50 percent evaluation have not been present every time the Veteran has received treatment, the fact that he has described each of these symptoms as recurrent throughout the period of appeals and they have in fact shown up over and over again on different exams, the overall symptom picture of the Veteran's sinusitis more nearly approximates the criteria for the 50 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513.  As such, it is found that the Veteran's sinusitis reflects a condition that is symptoms that more nearly approximate near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Although this is the highest schedular evaluation available for this condition based upon the Rating Schedule, consideration can also be afforded the Veteran on the basis of an extra-schedular evaluation as discussed further below.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where evaluations in excess of 50 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's sinusitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's sinusitis.  The Veteran's sinusitis is manifested by symptoms such as near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Right Ear

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in person before the undersigned Veterans Law Judge at a hearing on December 2015, the Veteran expressed that he desired to withdraw his appeal of the issue of entitlement to service connection for a right ear hearing loss.  Hence, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.



TDIU

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.201 (2015); Anderson v. Principi, 18 Vet. App. 371 (2004).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2015).  Upon the filing of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105(d)(1) (West 2014); 38 C.F.R. § 19.29 (2015).  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a timely substantive appeal (9 form) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105 (a, (d)(3)) (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.302(a) (2015). 

The notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300 (2015).  Generally, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of the mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2015). 

When these Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305 (2015).
 
Upon consideration of the record, the Board finds the Veteran submitted a timely NOD with respect to the November 2012 rating decision with regard to the issue of the denial of entitlement to a TDIU. Specifically, the Board notes that, while the RO did not list the issue of entitlement to a TDIU as a caption on the title page of the November 2012 rating decision, it did in fact on the last page of such decision contain language indicating that such issue was considered and adjudicated within that document.  In particular, the rating decision indicated that "non service connected conditions rendered [the Veteran] unemployable" and that, therefore, "entitlement to individual unemployability is not warranted."  The Board finds that it is clear from the plain language of the rating decision that the RO had in fact considered the Veteran's claim for TDIU and rendered a decision on that issue accordingly.  As such, the Veteran had been provided with a determination which was then subject to the submission of a NOD if the Veteran so desired.  In this case, the Veteran did file a timely NOD to this determination, as he was provided notice of such decision in December 2012 and he filed his NOD well within the one year time limit in October 2013.

Accordingly, the Board finds that the Veteran has timely and properly filed an NOD to the November 2012 rating decision and, as such, is entitled to the provision of a SOC as shall be discussed in further detail in the Remand section below.  The appeal is, thus, granted to this extent.


ORDER

Entitlement to an increased initial evaluation of 50 percent for sinusitis is granted, subject to the laws that govern the payment of monetary benefits.

The appeal of the issue of entitlement to service connection for right ear hearing loss is dismissed.

The Board having determined that the Veteran filed a timely notice of disagreement  to a November 2012 rating decision denying entitlement to a total disability rating based on individual unemployability due to service connected disabilities, the benefit sought on appeal is granted to this extent.


REMAND

The record reflects that in February 2011, the Veteran was seen for complaints of chronic left knee pain.  An X-ray revealed moderated degenerative joint disease.  The provider noted a questionable tear along the meniscus, moderate cartilage loss, and mild joint diffusion.  The Veteran last underwent a VA examination in June 2012.  Thereafter, the Veteran was seen in March 2016 for complaints of left knee pain.  It was noted that the Veteran had end stage osteoarthritis.  As the foregoing evidence suggests that the Veteran's left knee disability may have undergone a material change since his most recent VA examination, the Board finds it necessary to remand the increased rating claim for a new VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327 (2015). 

Also, as explained above, the Board has determined that the Veteran filed a timely notice of disagreement with a November 2012 rating decision with respect to the denial of entitlement to a TDIU.  A SOC has not been issued.  This should be done accordingly.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA examination regarding the nature and severity of the Veteran's service-connected left knee disability, manifested by chondromalacia patellae of the left knee with arthritis.  The electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.

(a) All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.  In light of the February 2011 finding of questionable tear along the meniscus, moderate cartilage loss, and mild joint diffusion, the examiner should indicate whether the Veteran's service connected left knee disability is manifested by impairment of the meniscus. 

(b) When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. 

(c) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion on repetitive use and during flare-ups.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

2. Issue a statement of the case on the issue of entitlement to a TDIU, and inform the Veteran of the requirements to perfect an appeal with respect to this issue. If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

3.  After completing the above action, the increased rating claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


